The plaintiff in error was convicted of the crime of burglary in the second degree, and his punishment fixed at a term of two years in the Granite Reformatory, and appeals.
A copy of the record and case-made was filed in this court on October 21, 1935. No brief has been filed in support of the defendant's assignment of errors.
A careful examination of the record fails to disclose any fundamental or prejudicial errors. The evidence is sufficient to support the verdict. The case is therefore affirmed.